DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,798,848 to Islam.
Regarding claim 1, Islam discloses a tool (1) for facilitating the installation of a sealing boot (27) on a cable (15), comprising: an arcuate main body (see Fig. 2) having a tapered end (see Fig. 3), the main body having axially-disposed edges that define a gap therebetween (fingers 31), the main body defining a bore (17); and a gripping portion (19) attached to an end of the main body opposite the tapered end (9), the gripping portion extending radially outwardly from the main body (see Fig. 3).
Regarding claim 2, Islam discloses an arced segment that merges with the gripping portion to form a ring (see Figs. 2-3).
Regarding claims 3 and 4, Islam discloses the tool is formed as a monolithic component (see Figs. 2 and 7) and is formed of a thermoplastic material (see Col. 2, lines 37-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of U.S. Patent 3,629,792 to Dorrell.
Islam discloses the tool and a sealing boot (27/29) and the cable (15) is routed through the bore in the main body and the internal bore of the cable section of the sealing boot (see Fig. 4) except for the limitations as cited in claim 5.  Dorrell teaches a sealing boot formed of an elastomeric material, the sealing boot including an annular cable section having an internal bore, and wherein the main body of the tool (40) is inserted into the internal bore of the cable section of the sealing boot (see Fig. 3) such that it stretches the cable section radially outwardly (see Col. 3, lines 36-72) for providing a highly reliable and effective wire seal that can be removed and replaced (see Col. 1, lines 31-45). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Islam by utilizing the sealing boot as taught by Dorrell for providing a highly reliable and effective wire seal that can be removed and replaced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art references cited for their general teaching of wire seals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/February 9, 2022 		                                           Primary Examiner, Art Unit 3729